DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejections.
	Please refer to both grounds of rejections: Zhao-587 in view of Zhao-150, and Zhao-587 in view of Ren et al. (US Publication 2018/0168737), and further in view of Zhao-150.
  	
Response to Amendment
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.







5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claims 1, 8, and 14, the term "the edge of the surgical instrument in the images” was not previously defined and lacks antecedent basis. Please clarify.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1, 8, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent 9,526,587, hereinafter Zhao-587) in view of Zhao et al. (US Patent   9,134,150, hereinafter Zhao-150). 
Regarding claim 1, Zhao-587 discloses a method for detecting image degradation during a surgical procedure, the method comprising: 
receiving images of a surgical instrument (Zhao-587, col. 4, lines 4-14, capturing a first image of a tool that includes multiple features defining a first marker, where at least one of the features of the first marker includes an identification feature; determining a position for the first marker by processing the first image; determining an identification for the first marker by using the at least one identification feature by processing the first image; and determining a tool state for the tool by using the position and the identification of the first marker; col. 4, lines 43-55, multiple images can be captured of a tool having multiple markers. Capturing the first image where one of the markers may be obscured, i.e., while the procedure being performed; moving the tool and capturing the second image, and determining a moved tool state for the tool using marker position, marker identification, and the predetermined positional relationship data associated with one or more of the markers).
While Zhao-587 discloses the second image of the surgical instrument being received subsequent to the obtaining of the first image “baseline images” of the edge of the surgical instrument and being received while the surgical instrument is disposed at a surgical site in a patient (see col. 4, lines 43-55, as described above), Zhao-587 does not explicitly disclose:
obtaining baseline images of an edge of the surgical instrument; 
comparing a characteristic of the edge of the surgical instrument in the images to a characteristic of the surgical instrument in the baseline images; 
determining whether the images of the surgical instrument are degraded, based on the comparing of the characteristic of the edge of the surgical instrument in the images and the characteristic of the edge of the surgical instrument in the baseline images; and
generating an image degradation notification, in response to a determination that the images of the surgical instrument are degraded.
Zhao-150 discloses: 
obtaining baseline images of an edge of the surgical instrument (Zhao-150,  col. 4, lines 37-39, receiving and processing an image region of interest that includes the edge feature); 
comparing a characteristic of the edge of the surgical instrument in the images to in the baseline images; 
determining whether the images of the surgical instrument are degraded, based on the comparing of the characteristic of the edge of the surgical instrument in the images and the characteristic of the edge of the surgical instrument in the baseline images; and
generating an image degradation notification, in response to a determination that the images of the surgical instrument are degraded ((Zhao-150, col. 12, lines 39-59, FIGS. 9A and 9B are two different images of a target 210 containing multiple self-referential markers, in accordance with an embodiment. The images were obtained using a prototype calibration fixture in accordance with FIG. 3A.; col. 16, lines 23-27, FIG. 15 is a flow diagram for a method 300 that can be used for processing an image of the calibration target of FIG. 14B. In step 302, the corners and/or edges are detected. The detected corners and/or edges can be used to establish the neighborhood structure of the pattern; col. 16, lines 23-27, Relative MTF calculations can be used to be used to gain insight into the relative frequency and contrast characteristics of two imaging systems. The approach requires that two images be taken of the same object using the same field of view. The object imaged can be a calibration target, such as one of the above-described calibration targets. The above-described calibration targets contain sharp edge features, which should have sufficient spatial frequencies to generate relative MTF values at various resolutions. By comparing the resulting relative MTF curves for the images and/or the resulting 2-D FFTs for the images, relative differences between the two imaging systems can be determined; col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system, i.e., an image degraded resolution metric, can be obtained. Where insufficient resolution functionality is indicated, a status and/or failure “notifying” message can be generated to inform that the imaging system has degraded resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao-150’s features into Zhao-587’s invention for effectively measuring functionality of the imaging system based on comparison using detected edge features between a measured MTF value and a standard MTF value. 

Regarding claims 8 and 14, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected by similar rationale.

8.	Claims 1-3, 6-9, 11, 13-16, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent 9,526,587, hereinafter Zhao-587) in view of Ren et al. (US Publication 2018/0168737, hereinafter Ren), and further in view of Zhao et al. (US Patent   9,134,150, hereinafter Zhao-150). 
Regarding claim 1, Zhao-587 discloses a method for detecting image degradation during a surgical procedure, the method comprising: 
receiving images of a surgical instrument (Zhao-587, col. 4, lines 4-14, capturing a first image of a tool that includes multiple features defining a first marker, where at least one of the features of the first marker includes an identification feature; determining a position for the first marker by processing the first image; determining an identification for the first marker by using the at least one identification feature by processing the first image; and determining a tool state for the tool by using the position and the identification of the first marker; further, col. 4, lines 43-55, multiple images can be captured of a tool having multiple markers. Capturing the first image where one of the markers may be obscured, moving the tool and capturing the second image, and determining a moved tool state for the tool using marker position, marker identification, and the predetermined positional relationship data associated with one or more of the markers).
While Zhap-587 discloses the second image of the surgical instrument being received subsequent to the obtaining of the first image “baseline images” of the edge of the surgical instrument and being received while the surgical instrument is disposed at a surgical site in a patient (see col. 4, lines 43-55, as described above), Zhao-587 does not explicitly disclose:
obtaining baseline images of an edge of the surgical instrument; 
comparing a characteristic of the edge of the surgical instrument in the images to a characteristic of the surgical instrument in the baseline images; 
determining whether the images of the surgical instrument are degraded, based on the comparing of the characteristic of the edge of the surgical instrument in the images and the characteristic of the edge of the surgical instrument in the baseline images; and
generating an image degradation notification, in response to a determination that the images of the surgical instrument are degraded.
Ren discloses obtaining images of the edge of the surgical instrument; and the characteristic of the surgical instrument includes the characteristic of the edge of the surgical instrument (Ren, para’s 0006 and 0012, receive the first image and the second image, track a location of a distal tip “characteristic of the edge” of a surgical instrument in the first image, define a priority registration region in the first image, the priority registration region comprising a portion of the first image within a predetermined proximity of the distal tip of the surgical instrument, register the priority registration region in the first image with a corresponding region in the second image, and update registration of the priority registration region in the first image with the corresponding region in the second image in real time as the distal tip is moved, without registering portions of the first and second images that are outside the registration regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ren’s features into Zhao-587’s invention for effectively measuring functionality of the imaging system by providing characteristic of the edge of a surgical instrument in the images and characteristic of the edge of a surgical instrument in the baseline images.
Zhao-587-Ren does not explicitly disclose, but Zhao-150 discloses:
comparing a characteristic of the edge of the surgical instrument in the images to a characteristic of the surgical instrument in the baseline images; 
determining whether the images of the surgical instrument are degraded, based on the comparing of the characteristic of the edge of the surgical instrument in the images and the characteristic of the edge of the surgical instrument in the baseline images; and
generating an image degradation notification, in response to a determination that the images of the surgical instrument are degraded ((Zhao-150, col. 12, lines 39-59, FIGS. 9A and 9B are two different images of a target 210 containing multiple self-referential markers, in accordance with an embodiment. The images were obtained using a prototype calibration fixture in accordance with FIG. 3A.; col. 16, lines 23-27, FIG. 15 is a flow diagram for a method 300 that can be used for processing an image of the calibration target of FIG. 14B. In step 302, the corners and/or edges are detected. The detected corners and/or edges can be used to establish the neighborhood structure of the pattern; col. 16, lines 23-27, Relative MTF calculations can be used to be used to gain insight into the relative frequency and contrast characteristics of two imaging systems. The approach requires that two images be taken of the same object using the same field of view. The object imaged can be a calibration target, such as one of the above-described calibration targets. The above-described calibration targets contain sharp edge features, which should have sufficient spatial frequencies to generate relative MTF values at various resolutions. By comparing the resulting relative MTF curves for the images and/or the resulting 2-D FFTs for the images, relative differences between the two imaging systems can be determined; col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system, i.e., an image degraded resolution metric, can be obtained. Where insufficient resolution functionality is indicated, a status and/or failure “notifying” message can be generated to inform that the imaging system has degraded resolution).
It would have been obvious to one of ordinary skill in the art before the effective . 

Regarding claim 2, Zhao-587-Ren-Zhao-150 discloses method according to claim 1, wherein the images of the surgical instrument are received by an image capture device (Zhao-587, col. 14, lines 50-56, FIG. 8 illustrates variations that can occur in the portion of a surgical instrument 84, tool 26, that may, be within view of an imaging device 86, such as the stereoscopic endoscope 28. The imaging device 86 can include two overlapping fields of view 88 used to capture images of the procedure site and any surgical instrument portion within a field of view).

Regarding claim 3, Zhao-587-Ren-Zhao-150 discloses the method according to claim 2, wherein the image capture device is a stereoscopic endoscope including a left-eye lens and a right-eye lens (Zhao-587, col. 14, lines 50-56, FIG. 8 illustrates a surgical instrument 84, tool 26, that may, be within view of an imaging device 86, such as the stereoscopic endoscope 28. The imaging device 86 can include two overlapping fields of view 88 used to capture images of the procedure site and any surgical instrument portion within a field of view).

Regarding claim 6, Zhao-587-Ren-Zhao-150 discloses the method according to claim 1, wherein the determination that the images of the surgical instrument are the edge of the surgical instrument in the received images and the characteristic of edge of the surgical instrument in the baseline images being greater than a threshold value (Zhao-150, col. 12, lines 39-59, FIGS. 9A and 9B; col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system can be obtained. A comparison threshold is well known in the art and considered as an optional/design choice).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Zhao-587-Ren-Zhao-150 discloses the method according to claim 1, further comprising determining the characteristic of the edge of the surgical instrument in the images by computing a modulation transfer function derived from the received images of the surgical instrument (Zhao-150, col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system can be obtained).
The motivation and obviousness arguments are the same as claim 1. 

Regarding claims 8, 9, 11, 13-16, 19 and 20, these claims comprise limitations substantially the same as claims 1, 2, 3, 6 and 7; therefore, they are rejected by similar rationale.

9.	Claims 4, 10, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et-586 and Zhao-150, as applied to claims 2, 8 and 15 above, in view of Lee et al. (US Publication 2019/0378301, hereinafter Lee).
Regarding claim 4, Zhao-587-Ren-Zhao-150 discloses the method according to claim 2.
Zhao-587-Ren-Zhao-150 does not expliicitly disclose but Lee discloses wherein the characteristic of the edge of the surgical instrument in the baseline images is obtained during an initial image capture device calibration (Lee, para. 0040, calibrating an image device 600 (as shown in FIGS. 6(a), 6(b)) with image capturing units 602, 604, 606, wherein the image capturing units 602, 604 form a first image capturing group (corresponding to a first baseline B1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features into Zhao-587- Zhao-150’s invention for effectively measuring functionality of the imaging system based on comparison between a measured value and a baseline value as obtained initially or during device calibration. 

Regarding claims 10 and 17, these claims comprise limitations substantially the same as claim 4; therefore they are rejected by similar rationale. 

10.	Claims 5, 12, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao-587-Ren-Zhao-150, as applied to claims 2, 8 and 14 above, in view of Script et al. (US Publication 2016/0210518, hereinafter Script).
Regarding claim 5, Zhao-587-Ren-Zhao-150 discloses the method according claim 1.
Zhao-587-Ren-Zhao-150 does not explicitly disclose but Script discloses periodically receiving images of the edge of the surgical instrument at a predetermined interval (Script, claim 1, video images, the control system further configured to capture a baseline measurement of the physical space from the depth sensor and to capture subsequent measurements of the physical space from the depth sensor at predetermined time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features into Zhao-587- Zhao-150’s invention for effectively measuring functionality of the imaging system based on comparison between a measured value and a baseline value as obtained periodically. 

Regarding claims 12 and 18, these claims comprise limitations substantially the same as claim 5; therefore, they are rejected by similar rationale.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484